Case 3:20-cv-00841-TJC-PDB Document 22 Filed 02/11/21 Page 1 of 5 PageID 95




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  PHYLLIS N. WILLIAMS-YOUNG,
  individually, and on behalf of all
  others similarly situated,

        Plaintiff,

  v.                                            Case No. 3:20-cv-841-TJC-PDB

  RCI, LLC,

        Defendant.


                                     ORDER

        This case is before the Court on Defendant RCI, LLC’s Partial Motion to

  Dismiss Plaintiff’s Class Action Complaint. (Doc. 14). This motion requires the

  Court to decide whether Plaintiff Phyllis Williams-Young has sufficiently pled

  violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227

  et seq. on behalf of others similarly situated. Williams-Young filed a response

  in opposition to the motion. (Doc. 19).

        I. BACKGROUND

        Williams-Young alleges that RCI violated the TCPA by placing

  unsolicited phone calls to her one to two times a day. (Doc. 1 ¶ 25). Williams-

  Young alleges that she never provided RCI with express written consent to call

  her, (Id. ¶ 30), and that she requested that the calls cease on “at least seven
Case 3:20-cv-00841-TJC-PDB Document 22 Filed 02/11/21 Page 2 of 5 PageID 96




  occasions,” (Id. ¶ 27). Each time she answered she “experienced a distinctive,

  noticeable pause prior to being connected to” RCI’s representative, (Id. ¶ 29),

  which lead her to believe RCI used an automatic telephone dialing system to

  dial her number, (Id. ¶¶ 53–54). Williams-Young alleges that each time she

  answered RCI’s calls, the caller would identify themselves as “RCI” or

  “Spinnaker for RCI.” (Id. ¶ 26). She also claims that RCI “utilizes third party

  vendors to market its services,” (Id. ¶ 12), and that RCI made phone calls to

  thousands of consumers, (Id. ¶ 36). Williams-Young has filed this lawsuit on

  behalf of herself and those similarly situated for violations of the TCPA. (Id. at

  1).

        In its Motion, RCI asks the Court to dismiss Williams-Young’s Complaint

  under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim to the

  extent that the Complaint alleges “either (1) RCI’s vicarious liability for third-

  parties, or (2) claims on behalf of putative class members.” (Doc. 14 at 1). RCI

  does not move to dismiss Williams-Young’s allegations that RCI violated the

  TCPA with respect to Williams-Young.

        II. DISCUSSION

        To survive RCI’s 12(b)(6) motion to dismiss, Williams-Young’s pleading

  must contain “enough facts to state a claim to relief” under the TCPA “that is

  plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

  When considering a complaint, a court should disregard unsupported


                                          2
Case 3:20-cv-00841-TJC-PDB Document 22 Filed 02/11/21 Page 3 of 5 PageID 97




  conclusory statements and assume true any factual allegations. Ashcroft v.

  Iqbal, 556 U.S. 662, 679 (2009). The TCPA prohibits any person from initiating

  “any telephone call to any residential telephone line using an artificial or

  prerecorded voice to deliver a message without the prior express consent of the

  called party . . . .” 47 U.S.C. § 227(b)((1)(B); see 47 C.F.R. § 64.1200(a)(2).

              A. Vicarious Liability

        Vicarious liability under the TCPA is established using traditional agency

  principles, see Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 168 (2016), as

  revised (Feb. 9, 2016), and RCI argues Williams-Young has not alleged any facts

  that plausibly establish an agency relationship between RCI and any third

  party vendor, (Doc. 14 at 6). In her response, Williams-Young argues she is not

  asserting a vicarious liability theory against RCI, (Doc. 19 at 3–4), instead she

  says “[t]he references to third parties in Plaintiff’s complaint were intended to

  put Defendant on notice that Plaintiff intends on asserting a theory of vicarious

  liability in the event discovery reveals that a third party acting on behalf of

  Defendant placed the violating calls to Plaintiff.” (Id. at 3) If discovery reveals

  a third party made the calls, Williams-Young states she will amend her

  Complaint to add a vicarious liability theory. (Id. at 3–4). Because Williams-

  Young states that she has not alleged a vicarious liability theory under the

  TCPA, there is nothing to dismiss. Should Williams-Young raise a vicarious

  liability theory later, RCI will be free to challenge the allegations at that time.


                                           3
Case 3:20-cv-00841-TJC-PDB Document 22 Filed 02/11/21 Page 4 of 5 PageID 98




              B. Class Claims

        Federal Rule of Civil Procedure 23 requires that all class actions meet the

  requirements of 23(a), including (1) numerosity, (2) commonality, (3) typicality,

  and (4) adequacy of representation, as well as one of the requirements of 23(b).

  Sometimes “the propriety [or not] of class certification can be gleaned from the

  face of the pleadings,” however, often “pleadings alone are . . . not sufficient to

  establish whether class certification is proper . . . .” Mills v. Foremost Ins. Co.,

  511 F.3d 1300, 1309 (11th Cir. 2008).

        Here, assuming all factual allegations as true, Williams-Young has

  alleged enough facts for the class claims to survive. Williams-Young alleges RCI

  made “phone calls to thousands of consumers,” (Doc. 1 ¶ 36), and questions such

  as whether RCI “used an ‘automatic telephone dialing system’” would be

  common to all putative class members, (Id. ¶ 38). Further, all class members

  allege violations of the TCPA, (Id. at 7), and Williams-Young alleges class

  members can be identified using RCI’s records, (Id. ¶ 37). Finally, Williams-

  Young claims she will “adequately and fairly represent and protect the

  interests” of the class, (Id. ¶ 44), and that a class action will be the best method

  of bringing class members’ claims because there will be many claims of low

  economic value and “[e]conomies of effort, expense, and time will be fostered

  and uniformity of decisions ensured,” (Id. ¶¶ 41–43). At this stage, Williams-

  Young has pled sufficient facts to bring a class action claim against RCI. See


                                           4
Case 3:20-cv-00841-TJC-PDB Document 22 Filed 02/11/21 Page 5 of 5 PageID 99




  Mills, 511 F.3d at 1309. Of course, the Court does not prejudge how it will rule

  on the actual motion to certify the class.

        Accordingly, it is hereby

        ORDERED:

        1. Defendant RCI’s Partial Motion to Dismiss Plaintiff’s Class Action

  Complaint (Doc. 14) is DENIED.

        2. No later than March 1, 2021, RCI shall answer Plaintiff Williams-

  Young’s Class Action Complaint.

        3. In all other respects, the Case Management and Scheduling Order

  (Doc. 20) continues to govern the case.

        DONE AND ORDERED in Jacksonville, Florida the 11th day of

  February, 2021.




  cm
  Copies:

  Counsel of record




                                            5
